Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered on January 15, 1988, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of apportionment, unless plaintiff, within 20 days after service upon her attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court, a written stipulation consenting to apportion liability in the percentage of 70% against the defendant City of New York and 30% against plaintiffs decedent Raymond Is Phang and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended, is unanimously affirmed, without costs or disbursements.
After review of the record, the liability appears to us to be disproportionate to the extent indicated. Concur—Sullivan, J. P., Asch, Kassal and Ellerin, JJ.